                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:20-CV-00392-FDW-DSC


                JOHN ROBERTS JR.,                                  )
                                                                   )
                                     Plaintiff,                    )
                                                                   )
                v.                                                 )                   ORDER
                                                                   )
                COX COMMUNICATIONS INC et. al.,                    )
                                                                   )
                                   Defendants.                     )



                          THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Annette A. Idalski and Kaitlin K. Lammers ]” (documents ##14 and 25). For the

              reasons set forth therein, the Motions will be granted.


                          All counsel are advised that local counsel must sign all documents submitted to the Court

              and as such are accountable for the substance of such submissions under Rule 11 of the Federal

              Rules of Civil Procedure.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Frank D. Whitney.


                          SO ORDERED.


Signed: August 31, 2020




                     Case 3:20-cv-00392-FDW-DSC Document 26 Filed 08/31/20 Page 1 of 1
